   Case 6:19-cv-00061-RSB-CLR Document 17 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 GINO PHARMS,

                Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-61

        v.

 CONTINENTAL SERVICE GROUP, INC.
 d/b/a CONSERVE,

                Defendant.



                                          ORDER

       Before the Court is the Stipulation of Dismissal With Prejudice and Without Costs signed

and filed by counsel for Plaintiff and counsel for Defendant on January 11, 2021, wherein the

parties stipulate to the dismissal of this case with prejudice, with each party to bear its own

attorney’s fees and costs associated with the action. (Doc. 16.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), the Court DISMISSES this action WITH PREJUDICE. The Clerk is

hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 25th day of January, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
